DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/263,277.
Claims 18-34 are pending.
Claims 1-17 are cancelled.
Claims 18-34 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examining purposes, such limitations that follow the “such as” limitations are considered not positively defined. Furthermore, claims 19-34 are rendered indefinite for their dependencies upon claim 18. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Claim 18 defines “at least one metal plate being integral with a face of a primary beam oriented in the third direction,” which renders the claimed invention indefinite because the originally filed specification and drawings depict the metal plate attached to a top, longitudinal face of the primary beam, where such a face extends along the longitudinal, first direction of the system and forms a plane with the first and second directions and thus one of ordinary skill in the art would not know how such a face can be oriented in the third direction yet form a plane in the second and first directions as disclosed. For examining purposes and in light of the specification and drawings, the claims are interpreted where such a face can extend vertically in the third direction as well as along the first, length direction, where such a beam and plate can be considered integral if they are connected to one another and thus not move relative to one another, or alternatively, where the face extends in the first and second directions to form a plane therein, where such a face is considered to face in a direction away from the beam in 
Regarding claims 19 and 32, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examining purposes and in light of the specification and drawings, the limitations following the “preferably” phrase are optional, where the claim limitations can be met by the broader limitations previously defined in the claim. Moreover, claims 20-24 and 33-34 are rendered indefinite for their dependencies upon claim 19 or 32.
Claim 27 defines “each concrete slab,” which renders the claimed invention indefinite since only a single concrete slab has been previously defined and one of ordinary skill in the art would not know whether the claims are now defining a plurality of such concrete slabs as previously defined in claim 18 or whether such slabs are to refer to slabs defined in claim 19 and thus claim 27 is improperly dependent upon claim 18. For examining purposes and in light of the specification and drawings, “each concrete slab” is considered to refer back to the single slab as defined in claim 18.
Claim 28 defines “their ends,” which renders the claimed invention indefinite since multiple elements have been defined prior to such a pronoun “their” and one of ordinary skill in the art would not know which end of which element is being referred back to. For examining purposes and in light of the specification and drawings, “their” is considered to refer back to the secondary beams. Claims 31 and 32 include similar limitations and are similarly rejected and interpreted as explained above, where claims 32-34 are rendered indefinite for their dependencies upon claim 31 and/or 32. Claim 31 
Claim 31 defines in the preamble that the method is directed towards assembly the structure of claim 18, yet such a claim does not positively define providing the elements of claim 18 and either refers to such elements of claim 18 as, for example, “the posts” or “of primary beams” and does not define all of the elements of claim 18 such that one of ordinary skill in the art would not know whether each and every element and feature of claim 18 is required in claim 31 or whether only the elements as defined in claim 31 are all that is required. For examining purposes and in light of the specification and drawings, the method steps of claim 31 are considered to define arranging or connecting the elements as defined in claim 18 and thus require each and every element as defined in claim 18. Moreover, claims 32-34 are rendered indefinite for their dependencies upon claim 31.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 18, 25-28, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rechenmacher et al. (U.S. Publication 2014/0298745) or, in the alternative, under 35 U.S.C. 103 as obvious over Rechenmacher et al. in view of Hawkins (U.S. Patent 10,301,813).
Regarding claim 18, Rechenmacher et al. a self-supporting structure, such as a parking lot for land vehicles, in particular motorized vehicles (the structure of figure 14 is self supporting and thus meets such limitations as defined), comprising:
a wooden structure (The frame structure is depicted as constructed from steel; however, paragraphs 350-356 of the publication disclose that wood can be used in place of such steel and thus form a wooden structure as defined) comprising at least two primary beams (#44) extending in a first direction (the length direction of the modules of figures 14 and 15) and secondary beams (#24 and #34) connecting the primary beams (see figure 2) and extending in a second direction distinct from the first direction (see figure 2, where the primary and secondary beams extend perpendicular to one another), posts (#28 and #38) extending in a third direction perpendicular to said first and second directions (see figure 2) and supporting said ends of said primary beams (see figure 2),
at least one metal plate (#170) being integral with a face of a primary beam oriented in the third direction (See figure 16, where the side face of the primary beam that extends vertically in the third vertical direction of the figure is integrally connected to the plate #670/170 using elements #614. Alternatively, figure 15 
a concrete slab (#604; see figure 16) being formed in contact with the metal plate so that the connecting members are embedded in the concrete slab (see figures 15-17, where the plate and connecting members are to be embedded within the concrete slab).
Rechenmecher et al. specifically disclose that such steel frame members can be constructed from wood instead and thus form a wooden structure as defined. However, if the Examiner is considered to over broadly interpret Rechenmecher et al. as meeting such limitations as presently defined based on such a disclosure alone and the embodiments of figures 14-17, it is highly well known in the art, as evidenced by Hawkins, that such modular building modules can be constructed from wooden structural members comprising of primary and secondary beams and posts at corners thereof and it would have been obvious to have constructed the frame structure of Rechenmecher et al. out of wood instead of steel, as taught in Hawkins, for cost and insulation purposes and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 
Regarding claim 25, Rechenmecher et al. disclose, or in the alternative in view of Hawkins render obvious, each connecting member comprises a body elongated in the third direction (see figure 9 of Rechenmecher et al.), one end of which is attached to the metal plate by welding (Paragraphs 166 and 172 of Rechenmecher et al. disclose such shear connectors of the metal plate are to be connected using any suitable type of connection, such as welding. However, if the Examiner is considered to over broadly interpret Rechenmecher et al. as explicitly teaching such connecting members are attached to the metal plate using welding, Rechenmecher et al. teach that multiple types of methods are used to attach such connecting members to another part of the module, where welding is a known method, and it would have been obvious to have used welding to attach such connecting members to the plate in order to increase the connection strength between such elements while using known connection methods in the art.).
Regarding claim 26, Rechenmecher et al. disclose, or in the alternative in view of Hawkins render obvious, each connecting member comprises a body elongated in the third direction (see figure 9 of Rechenmecher et al.), one end of the body being fixed to the metal plate (see figure 9 of Rechenmecher et al.) and an opposite end comprising a head defining a shoulder with the body (see figure 9 of Rechenmecher et al.).
Regarding claim 27, Rechenmecher et al. disclose, or in the alternative in view of Hawkins render obvious, each concrete slab comprises a metal framework embedded in a concrete matrix (Figure 15 of Rechenmecher et al. depicts the concrete slab includes metal frame work #114 embedded within the concrete of such a slab).
Regarding claim 28, Rechenmecher et al. disclose, or in the alternative in view of Hawkins render obvious, the secondary beams are connected at their ends to the primary beams by means of fastening brackets (The corner fittings at the corners where the secondary and primary beams are attached to one another of figure 3 of Rechenmecher et al. can be considered the fastening brackets as broadly defined. Alternatively, Hawkins depicts the use of corner brackets comprising of elements #802, 803, and 804, where it would have been obvious to have used such corner fastening brackets of Hawkins within Rechenmecher et al. in order to properly attach the wooden structural beams to one another.).
Regarding claim 30, Rechenmecher et al. disclose, or in the alternative in view of Hawkins render obvious, said second direction is perpendicular to the first direction (see figure 14 of Rechenmecher et al.).
Regarding claim 31, Rechenmecher et al. disclose, or in the alternative in view of Hawkins render obvious, a method of assembling the self-supporting structure according to claim 18, comprising the following steps:
arrange the posts in a vertical direction (see figure 3 of Rechenmecher et al.),
connecting said posts by means of primary beams, said primary beams being supported by said posts (see figure 3 of Rechenmecher and the rejection of claim 18 above),
arrange said secondary beams between the primary beams and attach their ends to said primary beams (see figure 3 of Rechenmecher et al.),
form a concrete slab in such a way that it is in connect with the metal plate and that the connecting members are embedded in the concrete slab (see figure 15 of Rechenmecher et al.).

Claim Rejections - 35 USC § 103
Claims 19, 23, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rechenmecher et al. in view of Rahimzadeh et al. (U.S. Publication 2016/0032580), or in the alternative in view of Rahimzadeh et al. and Hawkins.
Regarding claim 19, Rechenmecher et al. disclose, or in the alternative in view of Hawkins render obvious, the claimed invention except for a plurality of first concrete slabs as defined with a connecting strip in contact with the metal plate and in contact with the first edges of the slabs. Instead, Rechenmecher et al. disclose the use of a single concrete slab extending between the primary and secondary beams, where a separate or integral concrete portion embeds the metal plate. However, it is highly well known in the art, as evidenced by Rahimzadeh et al., that such modular framing structures can comprise of a plurality of flooring sections #16 that extend between adjacent primary beams #14. Such flooring sections can comprise of pre-cast concrete planks with hollow voids, or metal deck sections or wood planks or solid concrete planks. See paragraph 50. Such hollow voids #60 of the flooring sections allow for integration of such sections with one another in the final assembled state, where concrete #22 can be poured between such planks #16 in order to connect such planks to one another and to the beams. Therefore, it would have been obvious to a person of 
Regarding claim 23, Rechenmecher et al. in view of Rahimzadeh et al., or in the alternative in view of Rahimzadeh et al. and Hawkins, render obvious second concrete slabs whose first edges are arranged, in the second direction opposite the first edges of the first concrete slabs, the connecting strip fixedly connecting the first edges of the first slabs and the first edges of the second slabs (as depicted in figure 3 of Rahimzadeh et al., panels/slabs #16 can be positioned on opposite sides of the beams in the second direction relative to one another such that the first edges of each set of panels/slabs can be fixedly connected to one another using the poured concrete that forms the connecting strip, where such features would be provided within Rechenmecher et al. as explained above).
Regarding claim 24, Rechenmecher et al. in view of Rahimzadeh et al., or in the alternative in view of Rahimzadeh et al. and Hawkins, render obvious said connecting strip connects one end of the primary beam to an opposite end of said primary beam under consideration (see figure 14 of Rechenmecher et al., where the connecting strip is to extend the length of the primary beam which the connecting members and plate are to extend along).
Regarding claim 32, Rechenmecher et al. disclose, or in the alternative in view of Hawkins render obvious, the claimed invention except for a plurality of first concrete slabs as defined with a connecting strip in contact with the metal plate and in contact with the first edges of the slabs. Instead, Rechenmecher et al. disclose the use of a single concrete slab extending between the primary and secondary beams, where a separate or integral concrete portion embeds the metal plate. However, it is highly well known in the art, as evidenced by Rahimzadeh et al., that such modular framing structures can comprise of a plurality of flooring sections #16 that extend between adjacent primary beams #14. Such flooring sections can comprise of pre-cast concrete planks with hollow voids, or metal deck sections or wood planks or solid concrete planks. See paragraph 50. Such hollow voids #60 of the flooring sections allow for integration of such sections with one another in the final assembled state, where concrete #22 can be poured between such planks #16 in order to connect such planks to one another and to the beams. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed such floors of Rechenmecher et al. to comprise of a plurality of concrete slabs/planks that are to be later integrally connected to one another with a connecting concrete slab, as taught in Rahimzadeh et al., in order to reduce the cost and weight of such floors of Rechenmecher et al. by using less concrete material to form such floors while also forming such flooring of each module without the need for temporary shoring or forms to form such floors. Furthermore, such concrete slabs of Rechenmecher et al. in view of Rahimzadeh et al. are considered to be arranged above the secondary beams and between the primary beams as defined within the claim limitations since Rahimzadeh et .

Claims 18-20, 23-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (U.S. Publication 2019/0071871) in view of Rechenmecher et al. and Kneidl (DE29706301).
Regarding claim 18, Yin et al. disclose a self-supporting structure, such as a parking lot for land vehicles, in particular motorized vehicles, (the structure of figure 4 is self-supporting and thus meets such limitations as defined) comprising:
a structure comprising at least two primary beams (the beams #10 that extend along the Y-axis of figures 4 and 5) extending in a first direction (the y-axis direction of figures 4 and 5) and secondary beams (the beams #10 that extend perpendicular to the primary beams of figures 4 and 5) connecting the primary beams (see figure 4) and extending in a second direction (the x-axis direction of figures 4 and 5) distinct from the first direction (see figures 4 and 5), and
a concrete slab (the cement provided between the gap between the slabs #2).
However, Yin et al. do not disclose the structure is a wooden structure with primary and secondary beams and posts as defined or at least one metal plate integral with a face of the primary beam as defined. 
It is highly well known in the art, as evidenced by Rechenmecher et al., that such self-supporting structure are commonly constructed from steel, but can be constructed from wood, plastics, carbon fiber composites, or other materials, where such structures In re Leshin, 125 USPQ 416 (CCPA 1960). Finally, it would have been obvious to have constructed the framing structure of Yin et al. to comprise of a metal plate that is attached to the top surface of the primary and secondary beams, as taught in Rechenmecher et al. and Kneidl, in order to increase the connection strength 
However, if the Examiner is considered to over broadly interpret the grout used to fill the gaps between the grid decks #2 of Yin et al. as being a concrete slab, Rechenmecher et al. teach that concrete is a common binder provided between such floor sections of a framing structure and it would have been obvious to have used concrete in such gap locations of Yin et al. in order to increase the strength at such locations by using known materials in the art to maintain such a connection. 
Regarding claim 19, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious the concrete slab comprises a plurality of first concrete slabs (The cross section material of the grid decks of Yin et al. depicts such elements #2 are formed from concrete and thus meet such limitations. However, if the Examiner is considered to over broadly interpret Yin et al. as disclosing concrete slabs for such elements, it would have been obvious to have constructed such slabs of Yin et al. out of concrete, as taught in Rechenmecher et al., in order to increase the strength of such slab elements and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).) arranged side by side along the first direction between said primary beams (both Yin et al. and Rechenmecher et al. disclose such concrete slabs are to be aligned and positioned between adjacent primary beams along the first direction of the primary beam) and comprising first edges extending along the first direction, preferably aligned with each (see figure 4 of Yin et al. and figure 24 of Rechenmecher et al.), and a concrete connecting strip formed in 
Regarding claim 20, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious each first concrete slab comprises a first metal framework embedded in a concrete matrix (see figure 4 of Yin et al., where rebar reinforcements are embedded within each concrete slab), said first metal framework of each first concrete slab comprising a portion formed protruding in the second direction relative to first edges of the first concrete slabs and being embedded in said concrete connecting strip (see figure 4 of Yin et al., where the looped reinforcement portions extend out from the first edge in the second direction so as to be embedded within the connecting strip).
Regarding claim 23, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious second concrete slabs whose first edges are arranged, in the second direction opposite the first edges of the first concrete slabs (see figure 4 of Yin et al., where slabs are positioned opposite one another in the second direction with respect to the primary beams), the connecting strip fixedly connecting the first edges of the first slabs and the first edges of the second slabs (see figure 4 of Yin et al., where the connecting strip would connect the first and second slabs to one another).
Regarding claim 24, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious said connecting strip connects one end of the primary beam to an opposite end of said primary beam under consideration (as depicted in Yin et al. and Rechenmecher 
Regarding claim 25, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious each connecting member comprises a body elongated in the third direction, one end of which is attached to the metal plate by welding (both Rechenmecher et al. and Kneidl disclose the connecting member comprises of a body elongated in the vertical, third direction with an end attached to the metal plate, where Rechenmecher et al. teach that welding is an obvious method of attaching such connecting members to the plate and where such features would be provided within Yin et al. as explained above).
Regarding claim 26, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious each connecting member comprises a body elongated in the third direction, one end of the body being fixed to the metal plate and an opposite end comprising a head defining a shoulder with a body (both Rechenmecher et al. and Kneidl disclose the connecting member comprises of a body elongated in the vertical, third direction with an end attached to the metal plate and a top end with a head defining a shoulder as defined, where such features would be provided within Yin et al. as explained above).
Regarding claim 27, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious each concrete slab comprises a metal framework embedded in a concrete matrix (see figure 4 of Yin et al.).
Regarding claim 29, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious said at least one metal plate is nailed or screwed to said face of the primary beam (Kneidl discloses the obviousness of nailing the metal plate to the face of the beam, where such features would be provided within Yin et al. as explained above).
Regarding claim 30, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious said second direction is perpendicular to the first direction (see figure 4 of Yin et al.).
Regarding claim 31, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious a method of assembling the self-supporting structure according to claim 18, comprising the following steps:
arrange the posts in a vertical direction (see figure 14 of Rechenmecher et al., where such posts would similarly be positioned vertically when used within Yin et al. as explained above),
connecting said posts by means of primary beams, said primary beams being supported by said posts (see figure 14 of Rechenmecher et al.),
arrange said secondary beams between the primary beams and attach their ends to said primary beams (see figure 4 of Yin et al. and figure 14 of Rechenmecher et al.), 
form a concrete slab in such a way that it is in contact with the metal plate and that the connecting members are embedded in the concrete slab (see figure 4 of Yin et al. and figure 14 of Rechenmecher et al., where the concrete slab is to embed the plate and connecting members as defined).
Regarding claim 32, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious the concrete slab comprises a plurality of first concrete slabs (The cross section material of the grid decks of Yin et al. depicts such elements #2 are formed from concrete and thus meet such limitations. However, if the Examiner is considered to over broadly interpret Yin et al. as disclosing concrete slabs for such elements, it would have In re Leshin, 125 USPQ 416 (CCPA 1960).) arranged side by side along the first direction between said primary beams (both Yin et al. and Rechenmecher et al. disclose such concrete slabs are to be aligned and positioned between adjacent primary beams along the first direction of the primary beam) and comprising first edges extending along the first direction, preferably aligned with each (see figure 4 of Yin et al. and figure 24 of Rechenmecher et al.), and a concrete connecting strip formed in contact with the metal plate and in contact with the first edges of the first concrete slabs, the connecting members being embedded in the connecting strip (see the rejection of claim 18 above, where the connecting members and metal plate of Rechenmecher et al. and Kneidl would be provided within Yin et al. so as to be embedded within the concrete connecting strip that attaches aligned concrete slabs with one another), wherein step d) comprises 
step e) arrange the first concrete slabs between the primary beams and above the secondary beams so that their first edges extend in the first direction (see figure 4 of Yin et al. and figure 14 of Rechenmecher et al., where such slabs extend between the primary beams separated by the secondary beams),
step f) pour a concrete connecting strip in contact with the metal plate and said first edges so as to cover said connecting members (both Yin et al. and Rechenmecher et al. disclose pouring concrete into the gap between adjacent slabs and along .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Rechenmecher et al., Kneidl, and Sommerard (FR2058768).
Regarding claim 21, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious the claimed invention except for each first concrete slab comprises reservation holes formed in the thickness of the first concrete slabs and arranged regularly along the first direction. However, it is highly well known in the art, as evidenced by Sommerard, that the slabs of a floor that are to be connected together along edges thereof using reinforcements and concrete can comprise of regularly spaced holes #13 in order to increase the surface area between such slabs for a greater connection strength. Therefore, it would have been obvious to have included reservation holes formed in the thickness direction of the slabs of Yin et al., as taught in Sommerard, in order to increase the surface area and connection strength between the slabs that are to be connected using the concrete connecting strip. 
Regarding claim 22, Yin et al. in view of Rechenmecher et al., Kneidl, and Sommerard render obvious said reservation holes extend in the second direction (see 1 of Sommerard, where the holes #13 have dimensions in the thickness direction and second direction and are spaced along the first direction of the edge, where such features would be provided within Yin et al. as explained above).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Rechenmecher et al., Kneidl, and Drake (U.S. Publication 2004/0200173).
Regarding claim 33, Yin et al. in view of Rechenmecher et al. and Kneidl render obvious the claimed invention except for a step g subsequent to step f where a cut is made along said first edges of the concrete slabs so as to detach said first concrete slabs from the wooden structure. However, it is highly well known in the art, as evidenced by Drake, that removal and repair of concrete slabs requires the use of a saw to cut the damaged concrete and remove the concrete for easier removal of such concrete from the system. Therefore, it would have been obvious to have cut such concrete slabs from the wooden structure of the prior art, as taught in Drake, in order to make removal and repair of such a structure quicker and easier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635